Citation Nr: 1438704	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to November 1945.  He died in October 2008, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) decisions of December 2008 and December 2009, which denied the appellant's claim for accrued benefits.  In April 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

Based on the appellant's stating, in his claim for burial benefits, that the Veteran's death was service-connected, the RO, in April 2012, initiated development on a claim for service connection for the cause of the veteran's death.  However, the Board observes that none of the preliminary information or development indicates that the RO has considered the threshold requirement of standing, i.e., whether the appellant is a proper claimant for a claim for service connection for the cause of the veteran's death.  In this regard, Dependency and Indemnity Compensation (DIC) based on a service-connected death, much like accrued benefits, is limited to surviving spouse, "children" (as defined in 38 U.S.C.A. § 101(4)(A)), and dependent parents.  His claim for burial benefits was denied as untimely, and he has identified no other benefit he is seeking.  In order to avoid wasting both VA's and the appellant's time, the RO should take preliminary action to develop whether the appellant is a proper claimant for service connection for the cause of the veteran's death, and what benefit the appellant seeks by such a claim.  This is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a rating decision dated in October 2008, the Veteran was granted service connection for bilateral hearing loss, with a 50 percent rating assigned, effective in December 2007.  

2.  The Veteran died after that decision, in October 2008.

3.  The RO issued a retroactive award of compensation in the amount of $7,990, after the Veteran's death.

4.  The appellant, who was born in 1950, did not become incapable of self-support by the time he reached his 18th birthday.  

5.  At the time of his death, the Veteran was not survived by a wife, children as defined in 38 U.S.C.A. § 101(4)(A), or parents.

6.  The appellant has not provided evidence of expenses paid by himself or the Veteran's estate for the Veteran's last sickness, despite having been requested to do so.  

7.  The appellant submitted a receipt from the funeral home showing that he paid $2,316.93, in cremation expenses for the Veteran.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits as the child of the Veteran are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2013).  

2.  Entitlement to accrued benefits in the amount of $2,316.93, as reimbursement for burial expenses paid by the appellant, is established.  38 U.S.C.A. § 5121(a)(6) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1000(5) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013). 

In a June 2009 letter, the RO provided the appellant with a VA Form 21-601, Application for Accrued Amounts Due to a Deceased Beneficiary.  He was advised to follow the instructions carefully; the instructions contained an explanation of the evidence needed for a claim for accrued benefits.  He returned the form in June 2009.  Notably, the instructions notified him that:

If there are no living persons who are entitled on the basis of relationship, accrued benefits may be used to reimburse the person or persons who paid for or are responsible to pay the expenses of last illness and burial of a beneficiary.  The claim should be filed by the person or persons whose funds were or will be used to pay such expenses.  If the expenses were paid from funds of the deceased beneficiary's estate, the claim should be filed by the executor or administrator of the estate.  

The appellant inserted "N/A" in all blanks for this category, and checked "no" to the question of whether the beneficiary's estate had or would be legally administered.  

Again, in the June 2009 notification to the appellant of the denial of his claim, he was informed that he could be entitled to accrued benefits based on reimbursement of expenses for the last illness and burial, and, again, he was provided with a copy of VA Form 21-601, and told to send proof of payment for any expenses he may have paid from his own funds for the Veteran's last illness or burial.  Again, the appellant did not provide any pertinent information.  

Subsequently, in connection with a claim for burial benefits, he submitted a receipt for payment of cremation expenses, which, as discussed below, resulted in the partial allowance of his accrued benefits claim.  However, although he vaguely referred to payment from a "family trust" for nursing expenses for the Veteran and the Veteran's wife prior to their deaths, in view of his indication that medical expense information was not applicable, the Board finds that no further assistance is required.  See 38 C.F.R. § 3.159(c)(1)(i) (2013) (claimant must cooperate fully with VA's reasonable efforts to obtain records from non-federal sources).  

The remaining factors are dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  The VCAA is therefore inapplicable and need not be considered with regard the issue of Appellant's status as an eligible beneficiary under 38 U.S.C.A. § 5121.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Veteran also testified at a Board hearing in April 2013.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, at the hearing, the undersigned VLJ discussed the elements required for receiving accrued benefits, and attempted to elicit additional information regarding the claim.  

Therefore, all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In an October 2008 rating decision, the RO, inter alia, granted the Veteran's claim for service connection for bilateral hearing loss, and assigned an evaluation of 50 percent, effective in December 2007.  However, the Veteran died two days after this decision; and, the award of benefits was not made until after his death.  The initial compensation award was in the amount of $7,990, representing payments owed from January 1, 2008.  See 38 U.S.C.A. § 5111 (payment of monetary benefits based on an award of compensation may not be made for any period before the first day of the calendar month following the month in which the award became effective).  

The appellant timely filed a claim for accrued benefits in December 2008, on his own behalf as the Veteran's son, and on behalf of the Veteran's estate, of which he states he is trustee.  

Periodic monetary benefits under laws administered by VA to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid ("accrued benefits"), shall, upon the death of a veteran, be paid to the living person first listed below:  (A) The veteran's spouse; (B) The veteran's children (in equal shares); (C) The veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 2002 and Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  If there is no living eligible recipient, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).   

Here, the appellant claims entitlement to the accrued benefits which were due and unpaid at the time of the Veteran's death.  He states that because the Veteran's wife predeceased him, he, as the Veteran's "child," and his siblings, are entitled to the accrued benefits.  He argues that the accrued benefits should be paid to the three surviving children of the Veteran, or to the Veteran's estate.  

However, "child," for VA purposes (except insurance), is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a).  (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18.  

At his hearing, the appellant testified that he had been disabled for several years.  However, he indicated this had begun during the 1980's or 1990's, and that he was self-supporting prior to that.  In determining whether a person qualifies as a "helpless child," the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet.App. 443 (1993).  The appellant was born in 1950 and, by his own admission, did not become disabled until well after his 18th birthday.  There is no other evidence suggesting he became permanently incapable of self-support before attaining the age of 18.  His siblings were born in 1953 and 1956, and there is likewise no indication that either of them meets the requirements of a "helpless child," i.e., became permanently incapable of self-support before attaining the age of 18.  In other words, the requirements of 38 C.F.R. § 3.57(a) were not established.

The appellant contends that the retroactive benefits awarded to the Veteran constitute a "lump sum" accrued benefit, and, as such, are payable without regard to the children's ages.  In support, he refers to instructions on VA Form 21-601, Application for Accrued Amounts Due to a Deceased Beneficiary, which states that "benefits may be payable to the veteran's children, regardless of age or marital status, if lump sum accrued benefits are payable."  The Board notes, however, that the instructions for VA Form 21-601, go on to define "lump sum accrued benefits" as "amounts withheld from competent veteran's Old Law Pension Benefits (fixed rate since 1960) during hospital treatment, or institutional or domiciliary care."  Here, compensation comprises the accrued benefits.  

Moreover, it is well established that a retroactive award of compensation benefits does not constitute a "lump sum" payment.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that retroactive awards of disability compensation benefits are considered "periodic monetary benefits," and not a "lump sum payment," even though the actual payment of retroactive benefits is made in a one-time payment, because the benefits that the claimant had been entitled to receive during his or her lifetime would have been paid monthly.  Nolan v. Nicholson 20 Vet. App. 340, 348 (2006); Wilkes v. Principi, 16 Vet. App. 237, 241-42 (2002).  The Court contrasted this with payments which may be paid only once, such as for specially adapted housing.  

For these reasons, the appellant does not meet the requirements of a child of the Veteran, or any other category of qualifying relative, which would entitle him to the Veteran's accrued benefits.  See Burris v. Principi, 15 Vet.App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)).  In addition, the Veteran's estate, as such, does not meet any of the enumerated statutory categories of eligible beneficiaries.  

Nevertheless, if there are no qualifying payees, accrued benefits may be paid to the extent that they reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).  

In this case, the appellant submitted a claim for burial benefits, which the RO denied, under 38 C.F.R. § 3.1600, on the basis that a claim for burial benefits had not been timely filed.  However, with that claim, he submitted a receipt from the funeral home, showing that he had paid $2,316.93, for cremation services for the Veteran in October 2008.  For purposes of the currently active claim for accrued benefits, this evidence is timely.  See Caranto v. Brown, 4 Vet. App. 516 (1993) (Court remanded for VA to obtain documentation of expenses of last sickness).  Moreover, it is sufficient to establish that the appellant paid that sum in burial expenses, and, hence, he is entitled to $2,316.93, of the accrued benefits.  (Whether he later received reimbursement or contribution is a matter between the Veteran and his siblings.)  To that extent, the appeal is allowed.  

Otherwise, the appellant has not identified any expenses of last sickness that he paid.  Although he made vague references to expenses paid by a family trust at his hearing, he did not claim any such expenses in his application for accrued benefits.  As discussed above, he received prominent written notification in June 2009 and again in December 2009 that he could claim reimbursement of expenses of the Veteran's last illness, but he provided no relevant information.  Instead, he marked the applicable sections on the form as "N/A."  Accordingly, no other accrued benefits are payable by reason of reimbursement, to the appellant or the Veteran's estate.  

In sum, the appellant is correct that accrued benefits were due the Veteran, but, unfortunately, the appellant is not entitled to accrued benefits as a "child" of the Veteran, as he does not meet the age requirements.  He is entitled to accrued benefits of $2,316.93, as reimbursement for cremation expenses, but he has not claimed any medical expenses for reimbursement.  Thus, payment of accrued benefits in the amount of $2,316.93, but no more, is warranted.  


ORDER

Entitlement to accrued benefits in the amount of $2,316.93, as reimbursement for paid cremation expenses, is granted.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


